IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30431
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARTHUR WILLIAMS, also known as Pop,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 93-CR-10012-6
                        --------------------
                          December 19, 2000
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Arthur Williams, federal prisoner # 08395-035, appeals the

district court’s dismissal of his motion for return of seized

property under Rule 41(e) of the Federal Rules of Criminal

Procedure.     Williams argues that the Government violated his due

process rights by sending notice of the seizure of the money to

his home address although he was in prison, the Government failed

to publish the notice in accordance with 19 U.S.C. § 1607, the

Government waited eleven and one half months after the seizure to

send notice of the seizure, and the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30431
                               -2-

denying his motion for return of the money seized.   In his

appellate brief, Williams does not address the district court’s

dismissal of his motion for lack of standing.   In his reply

brief, Williams argues that standing is not an issue because it

was not raised by the parties in the district court; he argues

that he established his standing because he testified at trial

that the money belonged to him.   Williams’ bare assertion of

ownership, without more, is inadequate to prove an ownership

interest sufficient to establish standing.   See United States v.

$38,570 in U.S. Currency, 950 F.2d 1108, 1112 (5th Cir. 1992).

Williams himself testified at trial that he received the money

seized on August 21, 1992, ($24,466) from Michael Johnson and

that he gave the money to R.B. Mills as payment for drugs.

Williams also testified that he gave the money seized on

September 2, 1992, ($3080) to Mills in payment for three ounces

of cocaine that Williams himself had previously purchased.

Because Williams did not establish that he was the owner of the

money seized, the district court did not err in dismissing

Williams’ Rule 41(e) motion for lack of standing.

     AFFIRMED.